DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/538,517, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for all of the claims.  The Examiner notes that support for claims 1-4, 9-12, 14-16, 18, 24-28, and 32-34 has been found in Provisional Application No. 62/538,517 (dated 7/28/17).  As such, the Examiner will be taking these corresponding priority dates for the purposes of examination.
Claim Objections
Claims 32 and 34 are objected to because of the following informalities:  each of the claims recites ‘a/the predetermined rotational increment’ (singular), but it appears as though they should both recite ‘predetermined rotational increments’ (plural).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the fluid supply tube" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is encouraged to amend the limitation to include ‘at least one’.
Claim 30 recites the limitation "a conduit" in line 4.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “fluid supply tube”.
a vapor coil" in line 2.  The antecedent basis for this limitation is confusing, since it was previously recited in claim 29.
Claim 33 recites the limitation "the predetermined rotational increment" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim (previously recited as “increments”).  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 12, 15, 16, 18, 26-28, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoey, U.S. 2014/0276713 (hereinafter Hoey) in view of Hanson, U.S. 6,293,792 (hereinafter Hanson).
Regarding claims 1-3 and 26-28, Hoey discloses (note figs. 22-23; paragraphs 150-151) a device comprising: a handle (902’) having a lumen and an RF coil (950) therein; and a ‘cartridge portion’ (980) including: a shaft (975), a vapor delivery needle (965/912), and a vapor delivery coil (925’) wrapped around said cartridge portion; wherein insertion of the cartridge portion into the handle portion necessarily aligns and positions the vapor coil within the RF coil in the claimed manner, and wherein the device is capable of meeting the required functional limitations.  While the quick-connect fitting (984) that couples the handle and cartridge 
Regarding claim 11, Hoey discloses (see above) a device having a vapor coil, but fails to explicitly disclose whether it is composed of the claimed material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have constructed the vapor coil from any of a variety of known materials (including the claimed material), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, Hoey discloses (note fig. 23, paragraph 150) a device that necessarily comprises a ‘latch’ (i.e., junction between inner surface of 902’ and outer surface of 980) configured to prevent lateral movement of the cartridge portion while it is inserted within the handle portion.

Regarding claim 18, Hoey discloses (note fig. 23; paragraph 151) a device further comprising the claimed controller (960).
Regarding claim 33, Hoey in view of Hanson teaches (see above) a device comprising a rotational connection that enables rotation in predetermined increments.  While Hanson teaches that these rotational increments may comprise a wide range of values (see above), Hanson fails to expressly teach a rotational increment of 30 degrees.  It is well known in the art that a wide variety of rotational increment configurations could be used interchangeably depending on their intended use.  Furthermore, it should be noted that Applicant has failed to In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).     

Claims 4, 14, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoey in view of Hanson as applied to claims 1-3, 11, 12, 15, 16, 18, 26-28, and 33 above, and further in view of Hoey, U.S. 2014/0288543 (hereinafter Hoey-2).
Regarding claims 4, 14, 24, and 25, Hoey discloses (note figs. 22-23; paragraphs 146 and 150-151) a device further comprising a fluid supply tube extending proximally from the vapor coil (note fig. 23).  While Hoey teaches different device embodiments having a deployable needle (for increased versatility), Hoey fails to explicitly disclose a needle that is actuatable in the claimed magnetic manner, as well as a handle portion having a proximal opening for receiving the cartridge portion.  Hoey-2 teaches (note figs. 22-28) a similar device comprising a deployable needle that is actuatable in the claimed manner (note paragraphs 15 and 113-114), as well as a handle portion (504) having a proximal opening for receiving an additional component.  It is well known in the art that these different configurations (both the needle-actuating configurations and the handle configurations) are widely considered to be In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoey in view of Hanson as applied to claims 1-3, 11, 12, 15, 16, 18, 26-28, and 33 above, and further in view of Schwartz, U.S. 2004/0220462 (hereinafter Schwartz).
Regarding claims 9-10, Hoey discloses (see above) a device comprising a vapor delivery needle.  However, Hoey fails to explicitly disclose a vapor delivery needle comprising a position sensor.  Schwartz teaches a similar device comprising an insertable element having a position sensor (note claim 1) for feedback purposes.  It is well known in the art that the use of feedback sensors results in increased safety and efficiency.  Therefore, it would have been obvious to a .       

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoey in view of Hoey-2.
Regarding claims 29-31, Hoey discloses (note figs. 22-23; paragraphs 146 and 150-151) a device comprising: a handle (902’) having a lumen and an RF coil (950) therein; and a ‘cartridge portion’ (980) including: a shaft (975), a vapor delivery needle (965/912), a vapor delivery coil (925’) wrapped around said cartridge portion, and a fluid conduit fluidly connected to the vapor delivery needle (note fig. 23); wherein insertion of the cartridge portion into the handle portion necessarily aligns and positions the vapor coil within the RF coil in the claimed manner, wherein the cartridge portion is necessarily ‘rotatable’ (i.e., capable of being rotated) relative to the handle portion, and wherein the device is capable of meeting the required functional limitations.  However, Hoey fails to explicitly disclose a handle portion having a proximal opening for receiving the cartridge portion.  Hoey-2 teaches (note figs. 22-28) a similar device comprising a handle portion (504) having a proximal opening for receiving an additional component.  It is well known in the art that these different handle configurations (i.e., proximal vs distal openings) are widely considered to be interchangeable.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Hoey to comprise a handle portion having a proximal opening for .    

Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoey in view of Hoey-2 and Hanson.
Regarding claim 32, Hoey discloses (note figs. 22-23; paragraphs 146 and 150-151) a device comprising: a handle (902’) having a lumen and an RF coil (950) therein; and a ‘cartridge portion’ (980) including: a shaft (975), a vapor delivery needle (965/912), and a vapor delivery coil (925’) connected to the vapor delivery needle; wherein the device is capable of meeting the required functional limitations.  However, Hoey fails to explicitly disclose a handle portion having a proximal opening for receiving the cartridge portion.  Hoey-2 teaches (note figs. 22-28) a similar device comprising a handle portion (504) having a proximal opening for receiving an additional component.  It is well known in the art that these different handle configurations (i.e., proximal vs distal openings) are widely considered to be interchangeable.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Hoey to comprise a handle portion having a proximal opening for receiving the cartridge portion.  This is because this modification would have merely comprised a simple substitution of interchangeable handle configurations in order to produce a predictable result (see MPEP 2143).  While Hoey discloses a quick-connect fitting (984) for coupling the handle and cartridge portions together, and this fitting appears to enable rotation therebetween, Hoey fails to explicitly disclose that these portions are coupled by a 
Regarding claim 34, Hoey in view of Hoey-2 and Hanson teaches (see above) a device comprising a rotational connection that enables rotation in predetermined increments.  While Hanson teaches that these rotational increments may comprise a wide range of values (see above), Hanson fails to expressly teach a rotational increment of 30 degrees.  It is well known in the art that a wide variety of rotational increment configurations could be used interchangeably depending on their intended use.  Furthermore, it should be noted that Applicant has failed to associate this specific design with any evidence of criticality or unexpected results.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to have further modified the rotational increment to comprise any of a variety of values, including the claimed amount.  This is because this modification would have merely comprised a simple substitution of interchangeable rotational increment configurations in order to produce a predictable result (see MPEP 2143).  It should also be noted that it has been held In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).     

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments that the claim language has not been met by the cited references, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written, due to the breadth of limitations such as “rotatable” (it should be noted that two things could be interpreted as being ‘able to be rotated relative to each other’, even if they must be separated/broken for this rotation to occur).
Regarding Applicant’s arguments against the combination of Hoey and Hoey-2, Examiner respectfully disagrees.  While Examiner acknowledges Applicant’s argument that this modification would require too much work, Examiner maintains that these different handle configurations (i.e., proximal vs distal openings) are widely considered to be interchangeable.  While Examiner acknowledges Applicant’s arguments concerning the differences between Hoey-2 and the claimed invention, Examiner asserts that this reference was merely relied upon for its teaching of a handle configured to receive a comparable component therein via a proximal opening.  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In view of this, Examiner asserts that the claims have been met as they are currently written in view of the cited references (see above).
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794